Campbell, J.,
delivered the opinion of the court.
The plaintiff should have been allowed to show by evidence the liability of the defendants other than Louis Cromer. They had pleaded, and their liability was the question at issue as between them and the plaintiff.
The action of the court on the instructions was erroneous. The instrument sued on is not a bill of exchange. It was not necessary for it to be presented in New Orleans for payment. The plaintiff certainly showed himself entitled to a verdict against Louis Cromer, and proposed to show the liability of the other defendants who had pleaded to his declaration and denied liability, and the court denied him the right to show this.
If any objection could have been made by the defendants, who were not embraced by name in the attachment, they waived it by pleading to the action.
Reversed and remanded.